Exhibit 10.2

Execution Version

TERM LOAN GUARANTEE AND ACKNOWLEDGMENT

TERM LOAN GUARANTEE AND ACKNOWLEDGMENT dated as of November 9, 2012 (this
“Guarantee”), by each of the signatories listed on the signature pages hereto as
a Guarantor and each of the other entities that becomes a party hereto pursuant
to Section 19 as a Guarantor, in favor of the Administrative Agent (as defined
below) for the benefit of the Guaranteed Parties (as defined below).

W I T N E S S E T H:

WHEREAS, reference is made to that certain Term Loan Credit Agreement, dated as
of November 9, 2012 (as the same may be amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”) among McJunkin Red Man Corporation, a Delaware corporation (the
“Borrower”), MRC Global Inc., as parent guarantor (the “Parent Guarantor”), the
Subsidiary Guarantors named therein (the “Subsidiary Guarantors”), the lending
institutions from time to time party thereto (the “Lenders”), Bank of America,
N.A. as administrative agent (the “Administrative Agent”) and U.S. Bank National
Association as collateral trustee, pursuant to which the Lenders have severally
agreed to make Loans to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Parent Guarantor and each Subsidiary Guarantor is a direct or
indirect wholly-owned Subsidiary or an Affiliate, as the case may be, of the
Borrower;

WHEREAS, the proceeds of the Loans will be used in part to enable the Borrower
to effect the Refinancing (as defined in the Credit Agreement) and to pay the
Transaction Expenses (as defined in the Credit Agreement);

WHEREAS, the Borrower, the Parent Guarantor and each Subsidiary Guarantor
(collectively, the “Guarantors” and individually, a “Guarantor”) acknowledges
that it will derive substantial direct and indirect benefit from the making of
the Extensions of Credit;

WHEREAS, the Borrower has executed this Guarantee as a Guarantor in respect of
any Designated Hedge Agreement in respect of which a Credit Party other than the
Borrower is an obligor and in order to make the acknowledgements and other
agreements set forth herein; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
the initial Term Loans to the Borrower under the Credit Agreement that the
Borrower and the Guarantors shall have executed and delivered this Guarantee to
the Administrative Agent for the ratable benefit of the Guaranteed Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make the initial Term Loans to the Borrower thereunder and
to induce one or more Lender Counterparties to enter into Designated Hedge
Agreements with the Borrower, the Guarantors hereby agree with the
Administrative Agent, for the ratable benefit of the Guaranteed Parties, as
follows:

Section 1. Defined Terms. (a) Unless otherwise defined herein, terms defined in
the Security Agreement and used herein shall have the meanings given to them or
given to them by reference in the Security Agreement.



--------------------------------------------------------------------------------

(b) In this Guarantee, the following terms shall have the following meanings:

“Administrative Agent” shall have the meaning assigned to such term in the
recitals hereto.

“Borrower” shall have the meaning assigned to such term in the recitals hereto.

“Collateral Trust Agreement” shall mean that certain Collateral Trust Agreement,
dated as of November 9, 2012 (as the same may be amended, restated, supplemented
or otherwise modified from time to time) among the Parent Guarantor, the
Borrower, the Subsidiary Guarantors from time to time party thereto, Bank of
America, N.A. as term administrative agent and U.S. Bank National Association as
collateral trustee.

“Credit Agreement” shall have the meaning assigned to such term in the recitals
hereto.

“Credit/Hedge Documents” shall mean the Credit Documents and any Hedge
Agreements and other documents or instruments representing or evidencing
Guaranteed Obligations under any Designated Hedge Agreements.

“Designated Hedge Agreement” shall have the meaning assigned to such term in
Section 20(b) hereto.

“Extensions of Credit” shall mean, collectively (1) the Loans and (2) any
Designated Hedge Agreement.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any
obligation (a “Swap Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of such Swap Obligation is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof).

“Guarantee” shall have the meaning assigned to such term in the preamble hereto.

“Guarantee Agreement Hedge Provider Joinder” shall have the meaning assigned to
such term in Section 20 hereto.

 

2



--------------------------------------------------------------------------------

“Guaranteed Obligations” shall mean the collective reference to (i) the due and
punctual payment of (x) the principal of and premium, if any, and interest at
the applicable rate provided in the Credit Agreement (including interest at the
contract rate applicable upon default accrued or accruing after the commencement
of any proceeding, under the Bankruptcy Code or any applicable provision of
comparable state or foreign law, whether or not such interest is an allowed
claim in such proceeding) on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (y) each
payment required to be made by the Borrower under the Credit Agreement, when and
as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral, and (z) all other
monetary obligations, including fees, costs, payments for early termination of
Designated Hedge Agreements, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any proceeding under the Bankruptcy
Code or any applicable provision of comparable state or foreign law, whether or
not such interest is an allowed claim in such proceeding), of the Borrower or
any other Credit Party to any of the Guaranteed Parties under the Credit
Agreement and any other Credit Documents, (ii) the due and punctual performance
of all covenants, agreements, obligations and liabilities of the Borrower under
or pursuant to the Credit Agreement and the other Credit Documents, (iii) the
due and punctual payment and performance of all the covenants, agreements,
obligations and liabilities of each other Credit Party under or pursuant to this
Guarantee or the other Credit Documents and (iv) the due and punctual payment
and performance of all obligations of each Credit Party under each Designated
Hedge Agreement with a Lender Counterparty, provided that in no event shall
Guaranteed Obligations include Excluded Swap Obligations.

“Guaranteed Parties” shall mean, collectively, (i) the Lenders, (ii) the
Administrative Agent, (iii) the Agents, (iv) each Lender Counterparty party to a
Designated Hedge Agreement the obligations under which constitute Guaranteed
Obligations, (v) the beneficiaries of each indemnification obligation undertaken
by any Credit Party under the Credit Documents and (vi) any successors,
indorsees, transferees and assigns of each of the foregoing.

“Guarantor” or “Guarantors” shall have the meaning assigned to each such term in
the recitals hereto.

“Lender Counterparty” shall mean each Lender or any Affiliate of a Lender that
is a counterparty to a Designated Hedge Agreement (including any Person that
ceases to be a Lender (or any Affiliate thereof) (a) on the date such Lender
becomes a party to the Credit Agreement or (b) as of the date such Designated
Hedge Agreement was entered into.

“Lenders” shall have the meaning assigned to such term in the recitals hereto.

“Parent Guarantor” shall have the meaning assigned to such term in the recitals
hereto.

 

3



--------------------------------------------------------------------------------

“Pledge Agreement” shall mean the term loan pledge agreement, dated as of the
date hereof among the Borrower, the Parent Guarantor as Parent Grantor, the
Subsidiaries of the Parent Guarantor party thereto from time to time as
Subsidiary Grantors, and U.S. Bank National Association as Collateral Trustee,
as the same may be amended, restated or otherwise modified from time to time.

“Security Agreement” shall mean the security agreement dated as of the date
hereof among the Borrower, the Parent Guarantor as Parent Grantor, the
Subsidiaries of the Parent Guarantor party thereto from time to time as
Subsidiary Grantors and U.S. Bank National Association as Collateral Trustee, as
the same may be amended, restated or otherwise modified from time to time.

“Subsidiary Guarantor” shall have the meaning assigned to such term in the
recitals hereto.

“Swap Obligation” shall have the meaning assigned to such term in the definition
of “Excluded Swap Obligation”.

(c) References to “Lenders” in this Guarantee shall be deemed to include any
Lender Counterparty that may from time to time enter into Designated Hedge
Agreements with the Borrower.

(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

Section 2. Guarantee. (a) Subject to the provisions of Section 2(b), each of the
Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantees, as primary obligor and not merely as surety, to the Administrative
Agent, for the ratable benefit of the Guaranteed Parties, the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations. This is a Guarantee of
payment and not collection.

(b) Anything herein or in any other Credit/Hedge Document to the contrary
notwithstanding, if and to the extent required in order for the Guaranteed
Obligations of any Guarantor to be enforceable under applicable federal, state
and other laws relating to, among other things, the insolvency of debtors, the
maximum liability of each Guarantor hereunder and under the other Credit/Hedge
Documents shall in no event exceed the greatest amount that can be guaranteed by
such Guarantor under such laws, after giving effect to any rights of
contribution arising under Section 3. Each Guarantor acknowledges and agrees
that, to the extent not prohibited by applicable law, (i) such Guarantor (as
opposed to its creditors, representatives of creditors or bankruptcy trustee,
including such Guarantor in its capacity as debtor in possession exercising any
powers of

 

4



--------------------------------------------------------------------------------

a bankruptcy trustee) has no personal right under such laws to reduce, or
request any judicial relief that has the effect of reducing, the amount of its
liability under this Guarantee, (ii) such Guarantor (as opposed to its
creditors, representatives of creditors or bankruptcy trustee, including such
Guarantor in its capacity as debtor in possession exercising any powers of a
bankruptcy trustee) has no personal right to enforce the limitation set forth in
this Section 2(b) or to reduce, or request judicial relief reducing, the amount
of its liability under this Guarantee, and (iii) the limitation set forth in
this Section 2(b) may be enforced only to the extent required under such laws in
order for the obligations of such Guarantor under this Guarantee to be
enforceable under such laws and only by or for the benefit of a creditor,
representative of creditors or bankruptcy trustee of such Guarantor or other
Person entitled, under such laws, to enforce the provisions thereof.

(c) Without duplication of any indemnification to the Administrative Agent under
the terms of any Credit/Hedge Document, each Guarantor agrees to indemnify, pay
or reimburse any and all out-of-pocket expenses that may be paid or incurred by
the Administrative Agent or any other Guaranteed Party in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Guaranteed Obligations and/or enforcing any rights
with respect to, or collecting against, such Guarantor under this Guarantee, in
each case in accordance with the terms set forth in Sections 14.04 and 14.05 of
the Credit Agreement and be bound by such provisions as if such provisions were
expressly set forth herein.

(d) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any other Guaranteed Party hereunder.

(e) No payment or payments made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any other Guaranteed Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder, which shall, notwithstanding any such payment or payments
(other than payments made by such Guarantor in respect of the Guaranteed
Obligations or payments received or collected from such Guarantor in respect of
the Guaranteed Obligations), remain liable for the Guaranteed Obligations up to
the maximum liability of such Guarantor hereunder until the Guaranteed
Obligations under the Credit/Hedge Documents are paid in full, and the
Commitments under the Credit Agreement are terminated.

(f) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any other Guaranteed Party
on account of its liability hereunder, it will notify the Administrative Agent
in writing that such payment is made under this Guarantee for such purpose.

 

5



--------------------------------------------------------------------------------

Section 3. Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder (including by way of set-off rights being exercised
against it), such Guarantor shall be entitled, subject to and upon payment in
full of the Guaranteed Obligations under the Credit/Hedge Documents, to seek and
receive contribution from and against any other Guarantor hereunder who has not
paid its proportionate share of such payment. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 5 hereof.
The provisions of this Section 3 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the other
Guaranteed Parties, and each Guarantor shall remain liable to the Administrative
Agent and the other Guaranteed Parties for the full amount guaranteed by such
Guarantor hereunder.

The obligations of the Guarantors under the Credit/Hedge Documents, including
their liability for the Guaranteed Obligations and the enforceability of the
security interests granted thereby, are not contingent upon the validity,
legality, enforceability, collectability or sufficiency of any right of
reimbursement or contribution arising under this Section 3. The invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Guaranteed Party
against any Guarantor or its property. The Guaranteed Parties make no
representations or warranties in respect of any such right and shall have no
duty to assure, protect, enforce or ensure any such right or otherwise relating
to any such right. Each Guarantor reserves any and all other rights of
reimbursement or contribution at any time available to it as against any other
Guarantor, but (i) the exercise and enforcement of any such rights shall be
subject to the terms and conditions of Section 5 hereof and (ii) neither the
Administrative Agent nor any other Guaranteed Party shall ever have any duty or
liability whatsoever in respect of any such right.

Section 4. Right of Set-off. In addition to any rights and remedies of the
Guaranteed Parties provided by this Guarantee or by law, each Guarantor hereby
irrevocably authorizes each Guaranteed Party at any time and from time to time
following the occurrence and during the continuance of an Event of Default
without notice to such Guarantor or any other Guarantor, any such notice being
expressly waived by each Guarantor, to set-off and appropriate and apply against
any amount due and payable by such Guarantor hereunder (whether at stated
maturity, by acceleration or otherwise), any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Guaranteed Party to or for the credit or the account of such
Guarantor. Each Guaranteed Party shall notify such Guarantor promptly of any
such set-off and the appropriation and application made by such Guaranteed
Party, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

6



--------------------------------------------------------------------------------

Section 5. Application of Funds; No Subrogation.

(a) The Administrative Agent shall apply any payments made by the Guarantors
hereunder as follows:

(i) first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent in connection with such collection or
otherwise in connection with this Agreement, the other Credit/Hedge Documents or
any of the Guaranteed Obligations, including all court costs and the reasonable
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Administrative Agent hereunder or under any other Credit/Hedge
Document on behalf of any Guarantor and any other reasonable and documented
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit/Hedge Document;

(ii) second, to payment of that portion of the Guaranteed Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Guaranteed Parties (including fees, disbursements and
other charges of counsel arising under the Credit/Hedge Documents, ratably among
them in proportion to the respective amounts described in this clause second
payable to them;

(iii) third, to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest on the Guaranteed Obligations then
owing under the Credit/Hedge Documents, ratably among the Guaranteed Parties in
proportion to the respective amounts described in this clause third held by
them;

(iv) fourth, to payment of that portion of the Guaranteed Obligations
constituting unpaid principal the Guaranteed Obligations then owing under the
Credit/Hedge Documents, ratably among the Guaranteed Parties in proportion to
the respective amounts described in this clause Fourth held by them;

(v) fifth, to the payment of all other Guaranteed Obligations of the Guaranteed
Parties owing under or in respect of the Credit/Hedge Documents that are due and
payable to the Administrative Agent and the other Guaranteed Parties on such
date, ratably based upon the respective aggregate amounts of all such Guaranteed
Obligations owing to the Administrative Agent and the other Guaranteed Parties
on such date; and

(vi) last, the balance, if any, after all of the Guaranteed Obligations have
been indefeasibly paid in full, to the Borrower or as otherwise required by Law.

(b) Notwithstanding any payment or payments made by any of the Guarantors
hereunder or any set-off or appropriation and application of funds of any of the
Guarantors by the Administrative Agent or any other Guaranteed Party, no
Guarantor shall be entitled to be subrogated to any of the rights (or if
subrogated by operation of law, such Guarantor hereby waives such rights to the
extent permitted by applicable law)

 

7



--------------------------------------------------------------------------------

of the Administrative Agent or any other Guaranteed Party against the Borrower
or any other Guarantor or any collateral security or guarantee or right of
offset held by the Administrative Agent or any other Guaranteed Party for the
payment of the Guaranteed Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agent and the other Guaranteed Parties
by the Guarantors on account of the Guaranteed Obligations under the
Credit/Hedge Documents are paid in full, and the Commitments under the Credit
Agreement are terminated. If any amount shall be paid to any Guarantor on
account of such reimbursement or contribution rights at any time when all the
Guaranteed Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Administrative Agent and the other
Guaranteed Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Guaranteed Obligations, whether due or to become due, in such order as the
Administrative Agent may determine.

Section 6. Amendments, etc. with Respect to the Guaranteed Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Guaranteed
Obligations made by the Administrative Agent or any other Guaranteed Party may
be rescinded by such party and any of the Guaranteed Obligations continued,
(b) the Guaranteed Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, increased, extended, amended, modified, accelerated, compromised,
waived, surrendered or released by the Administrative Agent or any other
Guaranteed Party, (c) the Credit Agreement, the other Credit Documents and the
Designated Hedge Agreements and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all
Lenders, as the case may be, or, in the case of any Designated Hedge Agreement,
the counterparty thereto) may deem advisable from time to time, and (d) any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any other Guaranteed Party for the payment of the
Guaranteed Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any other Guaranteed Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Guaranteed Obligations or for this Guarantee or any property
subject thereto.

Section 7. Guarantee Absolute and Unconditional; Waiver of Rights. (a) Each
Guarantor waives any and all notice of the creation, contraction, incurrence,
renewal, extension, amendment, waiver or accrual of any of the Guaranteed
Obligations, and notice of or proof of reliance by the Administrative Agent or
any other Guaranteed Party upon this Guarantee or acceptance of this Guarantee;
the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred,

 

8



--------------------------------------------------------------------------------

or renewed, extended, amended, waived or accrued, in reliance upon this
Guarantee; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Guaranteed Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. To the fullest extent permitted by applicable law, each Guarantor
waives diligence, promptness, presentment, protest and notice of protest, demand
for payment or performance, notice of default or nonpayment, notice of
acceptance and any other notice to or upon the Borrower or any Guarantor in
respect of the Guaranteed Obligations or any part of them, and any defense
arising by reason of any disability or other defense of the Borrower or any of
the Guarantors with respect to the Guaranteed Obligations. Each Guarantor
understands and agrees that this Guarantee shall be construed as a continuing,
absolute and unconditional guarantee of payment and performance without regard
to (a) the validity, regularity or enforceability of the Credit Agreement, any
other Credit Document, any Designated Hedge Agreement, any of the Guaranteed
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by any
Guaranteed Party, (b) any defense, set-off or counterclaim (other than a defense
of payment or performance) that may at any time be available to or be asserted
by the Borrower or any other Person against any Guaranteed Party or (c) any
other circumstance whatsoever (with or without notice to or knowledge of such
Guarantor) that constitutes, or might be construed to constitute, an equitable
or legal discharge of such Guarantor under this Guarantee, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any other Guaranteed Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any Guarantor or any other Person or against any
collateral security or guarantee for the Guaranteed Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
other Guaranteed Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any Guarantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any Guarantor
or any other Person or any such collateral security, guarantee or right of
offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Administrative Agent or any other
Guaranteed Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

(b) This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof and shall inure to the benefit of the
Administrative Agent and the other Guaranteed Parties and their respective
successors, indorsees, transferees and assigns until all Guaranteed Obligations
under the Credit/Hedge Documents (other than any contingent indemnity
obligations as to which no claim shall have been asserted) shall have been
satisfied by payment in full, and the Commitments under the Credit Agreement
shall be terminated, notwithstanding that from time to time during the term of
the Credit/Hedge Documents the Credit Parties may be free from any Guaranteed
Obligations.

 

9



--------------------------------------------------------------------------------

(c) A Guarantor shall automatically be released from its obligations hereunder
and the Guarantee of such Guarantor shall be automatically released upon the
consummation of any transaction permitted by the Credit Agreement as a result of
which such Guarantor becomes or is otherwise designated as an “Excluded
Subsidiary” (within subclauses (b), (c), (e), (g), (k) or (l) of the Credit
Agreement’s definition thereof), ceases to be a Subsidiary of the Parent or
otherwise ceases to be a Credit Party.

Section 8. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any other Guaranteed Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

Section 9. Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars in immediately available funds at the Administrative Agent’s Office.

Section 10. Representations and Warranties; Covenants. (a) Each Guarantor hereby
makes the following representations and warrants as of the Closing Date, or, if
later, as of the date such Guarantor becomes a party hereto in accordance with
Section 19, and the Administrative Agent and each other Guaranteed Party shall
be entitled to rely on each of them as set forth herein:

(i) such Guarantor (x) is a duly organized and validly existing corporation or
other entity in good standing under the laws of the jurisdiction of its
organization (to the extent such jurisdiction provides for the designation of
entities organized and incorporated thereunder as existing in good standing) and
has the corporate or other organizational power and authority to own its
property and assets and to transact the business in which it is engaged and
(y) has duly qualified and is authorized to do business and is in good standing
in all jurisdictions where it is required to be so qualified, except where the
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect;

(ii) such Guarantor (x) has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of the
Credit/Hedge Documents to which it is a party and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Credit/Hedge Documents to which it is a party, (y) has
duly executed and delivered this Agreement, which constitutes the legal, valid
and binding obligation of such Guarantor enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity and (z) is in compliance with all laws, orders,
writs and injunctions except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect;

 

10



--------------------------------------------------------------------------------

(iii) neither the execution, delivery or performance by such Guarantor of the
Credit/Hedge Documents to which it is a party nor compliance with the terms and
provisions thereof nor the consummation of the transactions contemplated hereby
or thereby will (x) contravene any material provision of any Applicable Law
applicable to such Guarantor, (y) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Guarantor (other than Liens
created under the other Security Documents to which it is a party) pursuant to
the terms of any material indenture, loan agreement, lease agreement, mortgage,
deed of trust, agreement or other material instrument to which such Guarantor is
a party or by which it or any of its property or assets is bound or (z) violate
any provision of the Organizational Documents of such Guarantor;

(iv) there are no actions, suits, arbitrations or proceedings (including
Environmental Claims) pending or, to the knowledge of such Guarantor, threatened
with respect to such Guarantor that could reasonably be expected to result in a
Material Adverse Effect or a Material Adverse Change;

(v) such Guarantor is not engaged principally, as one or more of its important
activities, in the business of extending credit for the purpose of purchasing
any “margin stock” as defined in Regulation U;

(vi) the execution, delivery and performance of each Credit/Hedge Document to
which it is a party does not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except for
(x) such as have been obtained or made and are in full force and effect,
(y) filings and recordings in respect of the Liens created pursuant to the other
Security Documents to which such Guarantor is a party and (z) such licenses,
approvals, authorizations or consents the failure to obtain or make could not
reasonably be expected to have a Material Adverse Effect;

(vii) such Guarantor is not an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended;

(viii) such Guarantor has filed all federal and state income tax returns and all
other material tax returns, domestic and foreign, required to be filed by it and
has paid all income and other material Taxes payable by it that have become due,
other than those (x) not yet delinquent or (y) contested in good faith as to
which adequate reserves have been provided in accordance with GAAP, except, in
each case, which could not reasonably be expected to result in a Material
Adverse Effect;

 

11



--------------------------------------------------------------------------------

(ix) on the Closing Date (both before and after giving effect to the
Transactions), immediately following the making of each Loan and after giving
effect to the application of the proceeds of such Loans, the Parent and its
Subsidiaries, taken as a whole, will be Solvent;

(x) such Guarantor (x) is not, nor is owned or controlled by Persons that are,
the subject of any Sanctions, or, to the extent prohibited by Sanctions,
located, organized or resident in a country or territory that is the subject of
Sanctions (including, without limitation, Cuba, Iran, North Korea, Sudan and
Syria), (y) is not engaged in any unauthorized dealings or transactions with any
Person that is the subject of Sanctions, or, to the extent prohibited by
Sanctions, with any Person located, organized or resident in a country or
territory that is the subject of Sanctions or (z) is in compliance, in all
material respects, with Sanctions;

(xi) such Guarantor is in compliance, in all material respects, with the
requirements of the PATRIOT Act;

(xii) such Guarantor and its directors, officers, and, to the knowledge of such
Guarantor, any agents, employees and persons acting on behalf of such Guarantor
have, within five years prior to the date of this Agreement, complied with, are
now in compliance with, and will comply with, the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and all other Applicable Laws relating to
anti-corruption;

(xiii) the Security Agreement and the Pledge Agreement, upon execution and
delivery thereof by the parties thereto, in each case, will create in favor of
the Collateral Trustee, for the ratable benefit of the Guaranteed Parties, a
legal, valid and enforceable security interest in the Collateral and the
proceeds thereof and (x) when the Pledged Shares (as defined in the Pledge
Agreement), if any, are delivered to the Collateral Trustee together with
undated stock powers or allonges, as the case may be, for each item of Pledged
Shares executed in blank by a duly authorized officer of such Guarantor, the
Lien created under the Pledge Agreement shall constitute a fully perfected first
priority Lien on, and security interest in, all right, title and interest of
such Guarantor in such Pledged Shares to the extent that a security interest in
such Pledged Shares may be perfected by the delivery of such Pledged Shares to
the Collateral Trustee together with undated stock powers or allonges, as the
case may be, for each item of Pledged Shares executed in blank by a duly
authorized officer of the pledgor thereof, in each case prior and superior in
right to any other Person and (y) when financing statements in appropriate form
are duly filed in the offices specified on Schedule 8.21 to the Credit Agreement
to the extent such filings relate to Collateral pledged by such Guarantor, the
Lien created under the other Security Documents will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
such Guarantor in such Collateral in which a security interest may be perfected
by the filing of financing statements under the UCC, in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 10.02 of the Credit Agreement, and subject to the
terms of the Intercreditor Agreement; and

 

12



--------------------------------------------------------------------------------

(xiv) upon the recordation of each of the Copyright Security Agreement, Patent
Security Agreement and the Trademark Security Agreement with the United States
Patent and Trademark Office and the United States Copyright Office, together
with the financing statements in appropriate form filed in the offices specified
on Schedule 8.21 of the Credit Agreement as such filings relate to Collateral
pledged by such Guarantor, (i) the Lien created under the Copyright Security
Agreement in the Copyrights shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of such Guarantor in such
Copyrights, (ii) the Lien created under the Patent Security Agreement in the
Patents shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of such Guarantor in the Patents pledged by such
Guarantor, and (iii) the Lien created under the Trademark Security Agreement in
the Trademarks shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of such Guarantor in the Trademarks pledged by
such Guarantor, in each case, in which a security interest may be perfected by
filing in the United States and its territories and possessions, in each case
prior and superior in right to any other Person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by such Guarantor after the date hereof).

(b) Without duplication of any indemnification obligations of such Guarantor
under the terms of any Credit/Hedge Document, each Guarantor hereby covenants
and agrees with the Administrative Agent and each other Guaranteed Party that,
from and after the date of this Guarantee until the Obligations under the
Credit/Hedge Documents are paid in full, and the Commitments are terminated,
such Guarantor shall reimburse, indemnify and hold harmless each Agent-Related
Person (as defined in the Credit Agreement) pursuant to Sections 14.04 and 14.05
of the Credit Agreement and be bound by such provision as if such provisions
were expressly set forth herein.

Section 11. Authority of the Administrative Agent. (a) The Administrative Agent
enters into this Guarantee in its capacity as agent for the Guaranteed Parties
from time to time. The rights and obligations of the Administrative Agent under
this Guarantee at any time are the rights and obligations of the Guaranteed
Parties at that time. Each of the Guaranteed Parties has (subject to the terms
of the Credit/Hedge Documents) a several entitlement to each such right, and a
several liability in respect of each such obligation, which in the case of the
Lenders shall be in the proportions described in the Credit Documents. The
rights, remedies and discretions of the Guaranteed Parties, or any of them,
under this Guarantee may be exercised by the Administrative Agent and, as
between the Administrative Agent and the Guarantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Guaranteed Parties
with full and valid authority so to act or refrain from acting. No party to this
Guarantee is obliged to inquire whether an exercise by the Administrative Agent
of any such right, remedy or discretion

 

13



--------------------------------------------------------------------------------

is within the Administrative Agent’s authority as agent for the Guaranteed
Parties. All powers, authorizations and agencies contained in this Guarantee are
coupled with an interest and are irrevocable until this Guarantee is terminated.

(b) Each party to this Guarantee acknowledges and agrees that any changes (in
accordance with the provisions of the Credit/Hedge Documents) in the identity of
the persons from time to time comprising the Guaranteed Parties gives rise to an
equivalent change in the Guaranteed Parties, without any further act. Upon such
an occurrence, the persons then comprising the Guaranteed Parties are vested
with the rights, remedies and discretions and assume the obligations of a
Guaranteed Party under this Guarantee. Each party to this Guarantee irrevocably
authorizes the Administrative Agent to give effect to the change in Guaranteed
Party contemplated in this Section 11(b) by countersigning an Assignment and
Acceptance.

Section 12. Notices. All notices, requests and demands pursuant hereto shall be
made in accordance with Section 14.02 of the Credit Agreement. All
communications and notices hereunder to any Guarantor shall be given to it in
care of the Borrower at the Borrower’s address set forth on Schedule 14.02 to
the Credit Agreement.

Section 13. Counterparts. This Guarantee may be executed by one or more of the
parties to this Guarantee on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Guarantee signed by all the parties shall be lodged with the
Administrative Agent and the Borrower.

Section 14. Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

Section 15. Integration. This Guarantee, together with the other Credit/Hedge
Documents, represents the agreement of each Guarantor, the Administrative Agent
and the other Guaranteed Parties with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent or any other Guaranteed Party relative to the
subject matter hereof and thereof not expressly set forth or referred to herein
or in the other Credit/Hedge Documents.

Section 16. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of
the terms or provisions of this Guarantee may be waived, amended, supplemented
or otherwise modified except in accordance with Section 14.01 of the Credit
Agreement.

 

14



--------------------------------------------------------------------------------

(b) Neither the Administrative Agent nor any other Guaranteed Party shall by any
act (except by a written instrument pursuant to Section 16(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent or any other
Guaranteed Party, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any other Guaranteed Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Administrative
Agent or any such Guaranteed Party would otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

Section 17. Section Headings. The Section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

Section 18. Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the other Guaranteed Parties and their respective
successors and assigns; provided, that no Guarantor may assign, transfer or
delegate any of its rights or obligations under this Guarantee without the prior
written consent of the Administrative Agent.

Section 19. Additional Guarantors. Each Subsidiary of the Borrower that is
required to become a party to this Guarantee pursuant to Section 9.12 of the
Credit Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee upon
execution and delivery by such Subsidiary of a written supplement substantially
in the form of Annex A hereto. The execution and delivery of any instrument
adding an additional Guarantor as a party to this Guarantee shall not require
the consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Guarantee.

Section 20. Lender Counterparties. Each Lender Counterparty, by delivery of a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and the applicable Credit Party, or as otherwise agreed by
the Administrative Agent and such Credit Party (any such agreement a “Guarantee
Agreement Hedge Provider Joinder”) shall:

(a) acknowledge and consent to the terms of the Intercreditor Agreement and the
Collateral Trust Agreement;

 

15



--------------------------------------------------------------------------------

(b) agree that, by executing and delivering to the Administrative Agent the
Guarantee Agreement Hedge Provider Joinder, such Lender Counterparty, with
respect to each Hedge Agreement executed by such Lender Counterparty with a
Credit Party that expressly designates that such Hedge Agreement will be subject
to the terms of the Guarantee Agreement Hedge Provider Joinder (each such Hedge
Agreement, a “Designated Hedge Agreement”), (i) shall be bound by (x) the
provisions of this Guarantee Agreement as a “Guaranteed Party” hereunder and
(y) the Security Agreement and the Pledge Agreement as a “Secured Party”
thereunder and (ii) accepts the rights and obligations with respect to the
foregoing;

(c) agree to be bound by Article 13 of the Credit Agreement (including, without
limitation, with respect to the release of Liens in connection with any
transaction permitted under the Credit Agreement and the application of funds
following the exercise of remedies thereunder); and

(d) agree to reimburse, indemnify and hold harmless each Agent-Related Person
(as defined in the Credit Agreement) pursuant to Section 13.07 of the Credit
Agreement and be bound by such provision as if such provision was expressly set
forth herein.

Section 21. Acknowledgments. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Credit Documents to which it is a party;

(b) no Guaranteed Party has any fiduciary relationship with or duty to any
Guarantor arising out of or in connection with this Guarantee or any of the
other Credit Documents, and the relationship between the Guarantors, on the one
hand, and the Guaranteed Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Parties or among the Guarantors and the Guaranteed Parties.

Section 22. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

Section 23. Submission to Jurisdiction; Waivers; Service of Process. Each
Guarantor hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

 

16



--------------------------------------------------------------------------------

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor in care
of the Borrower at the Borrower’s address set forth on Schedule 14.02 to the
Credit Agreement, and such Guarantor hereby irrevocably authorizes and directs
the Borrower to accept such service on its behalf;

(iv) agrees that nothing herein shall affect the right of the Administrative
Agent or any other Guaranteed Party to effect service of process in any other
manner permitted by law or shall limit the right of the Administrative Agent or
any other Guaranteed Party to sue in any other jurisdiction; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 23 any special, exemplary, punitive or consequential damages.

Section 24. GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature pages follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

MRC GLOBAL INC., as Guarantor By:  

/s/ James E. Braun

  Name:   James E. Braun   Title:  

Executive Vice President and

Chief Financial Officer

MIDWAY-TRISTATE CORPORATION, as Guarantor By:  

/s/ James E. Braun

  Name:   James E. Braun   Title:  

Executive Vice President and

Chief Financial Officer

GREENBRIER PETROLEUM CORPORATION, as Guarantor By:  

/s/ James E. Braun

  Name:   James E. Braun   Title:  

Executive Vice President and

Chief Financial Officer

MCJUNKIN RED MAN DEVELOPMENT CORPORATION, as Guarantor By:  

/s/ James E. Braun

  Name:   James E. Braun   Title:  

Executive Vice President and

Chief Financial Officer

MILTON OIL & GAS COMPANY, as Guarantor By:  

/s/ James E. Braun

  Name:   James E. Braun   Title:  

Executive Vice President and

Chief Financial Officer

 

[Signature Page to Term Guarantee]



--------------------------------------------------------------------------------

MRC MANAGEMENT COMPANY, as Guarantor By:  

/s/ James E. Braun

  Name:   James E. Braun   Title:  

Executive Vice President and

Chief Financial Officer

RUFFNER REALTY COMPANY, as Guarantor By:  

/s/ James E. Braun

  Name:   James E Braun   Title:  

Executive Vice President and

Chief Financial Officer

THE SOUTH TEXAS SUPPLY COMPANY, INC., as Guarantor By:  

/s/ James E. Braun

  Name:   James E. Braun   Title:  

Executive Vice President and

Chief Financial Officer

 

[Signature Page to Term Loan Guarantee]



--------------------------------------------------------------------------------

Acknowledged and agreed, including as a Guarantor as provided herein: MCJUNKIN
RED MAN CORPORATION By:  

/s/ James E. Braun

  Name:   James E. Braun   Title:  

Executive Vice President and

Chief Financial Officer

 

[Signature Page to Term Loan Guarantee]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Erik M. Truette

  Name:   Erik M. Truette   Title:   Assistant Vice President

 

[Signature Page to Term Loan Guarantee]



--------------------------------------------------------------------------------

ANNEX A TO THE

TERM LOAN GUARANTEE

SUPPLEMENT NO. [    ] dated as of [            201[    ] (this “Supplement”), to
the TERM LOAN GUARANTEE dated as of November 9, 2012 among each of the
Guarantors listed on the signature pages thereto (each such subsidiary
individually, a “Guarantor” and, collectively, the “Guarantors”) and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”) for the
lenders from time to time parties to the Credit Agreement referred to below.

A. Reference is made to the Term Loan Credit Agreement, dated as of November 9,
2012 (as the same may be amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among
McJunkin Red Man Corporation, a Delaware corporation (the “Borrower”), MRC
Global Inc. as parent guarantor, the other guarantors party thereto, the lending
institutions from time to time party thereto (the “Lenders”), Bank of America,
N.A. as administrative agent and U.S. Bank National Association as collateral
trustee.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee.

C. The Guarantors have entered into the Guarantee in order to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their Loans to the Borrower under the Credit
Agreement and to induce one or more Lenders or affiliates of Lenders to enter
into Designated Hedge Agreements with the Borrower. Section 9.12 of the Credit
Agreement and Section 19 of the Guarantee provide that additional Subsidiaries
of the Borrower may become Guarantors under the Guarantee by execution and
delivery of an instrument in the form of this Supplement. Each undersigned
Subsidiary (each a “New Guarantor”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Guarantor under the
Guarantee in order to induce the Guaranteed Parties to make additional
Extensions of Credit and as consideration for Extensions of Credit previously
made.

Accordingly, the Administrative Agent and each New Guarantor agree as follows:

SECTION 1. In accordance with Section 19 of the Guarantee, each New Guarantor by
executing and delivering this Supplement becomes a Guarantor under the Guarantee
with the same force and effect as if originally named therein as a Guarantor,
and, without limiting the generality of the foregoing, each New Guarantor hereby
(a) agrees to all the terms and provisions of the Guarantee applicable to it as
a Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct on and
as of the date hereof (after giving effect to this Supplement). Each reference
to a Guarantor in the Guarantee shall be deemed to include each New Guarantor.
The Guarantee is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. Each New Guarantor represents and warrants to the Administrative
Agent and the other Guaranteed Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent. This Supplement shall become effective as to each
New Guarantor when the Administrative Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of such New
Guarantor and the Administrative Agent.

SECTION 4. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.02 of the Credit Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Borrower at the Borrower’s address set forth on Schedule 14.02 to the Credit
Agreement.

SECTION 8. Without duplication of any indemnification to the Administrative
Agent under the terms of any Credit/Hedge Document, each New Guarantor agrees to
reimburse the Administrative Agent for its out-of-pocket expenses in connection
with this Supplement, including the fees, disbursements and other charges of
counsel for the Administrative Agent (limited to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to the
Administrative Agent and the other Guaranteed Parties, taken as a whole, and if
necessary of one local counsel in each relevant jurisdiction and of special
counsel and, in the event of any actual or potential conflict of interest, one
additional counsel for each Guaranteed Party subject to such conflict).

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.

 

 

as a New Guarantor By:  

 

  Name:   Title: Bank of America, N.A., as Administrative Agent By:  

 

  Name:   Title: